      Case 1:20-cv-02795-PGG-GWG Document 23 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JOSHUA ADAM SCHULTE,                                           :

                                                             :     ORDER
                          Plaintiff,                               20 Civ. 2795 (PGG) (GWG)
                                                             :
        -v.-
                                                             :
BUREAU OF PRISONS, et al.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        In the Order of June 29, 2020, plaintiff was instructed to file an amended complaint
within 30 days of receiving information as to the identity of the unknown defendants. (Docket
# 9). The Government supplied the identities of the unknown defendants on October 28, 2020.
See Letter from Kirti V. Reddy, dated October 28, 2020 (Docket # 20). Thus, plaintiff should
have filed an amended complaint naming the defendants by November 27, 2020. Plaintiff failed
to comply with this deadline.

        Rather than dismissing the case for failure to meet the deadline, the Court granted
plaintiff an additional extension sua sponte, giving the plaintiff until December 23, 2020 to file
an amended complaint. See Order, entered December 2, 2020 (Docket # 22). As of today, no
such amended complaint has been filed.

        The Court will give plaintiff one final opportunity to file an amended complaint in this
action. If plaintiff wishes to proceed with this case, he must file an amended complaint naming
the newly-identified defendants on or before February 15, 2021 . The plaintiff is reminded that
the amended complaint will replace, not supplement the original complaint, and thus the
amended complaint must allege all relevant facts and name all proper defendants.

       Plaintiff is warned that if he fails to file an amended complaint by February 16, 2021, his
case will be dismissed for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).

        The Clerk is requested to mail a copy of this Order to the pro se plaintiff.
     Case 1:20-cv-02795-PGG-GWG Document 23 Filed 01/25/21 Page 2 of 2




SO ORDERED.
Dated: January 25, 2021
       New York, New York
